Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 02, 2020, is being examined under the first inventor to file provisions of the AIA .

Examiner Note: The examiner notes that computer readable storage media in claim 18 is tangible memory which excludes transitory media such as propagating signals [0020].
Detailed action 
Claims 1-20 are pending and are being considered.
Claim 1have been amended.
Response to 103
Applicants arguments filled on 10/26/2021 have been fully considered and are not persuasive.
In response to applicants arguments on page 8 last para of remarks that the citer reference Mastenbrook (i.e. primary reference) fails to teach the limitation “retrieve a unique device identifier from a target storage cartridge in response to detecting a new coupling between the target storage cartridge and the shared control board” The applicant argues that the Mastenbrook fails to teach retrieving unique device identifier in response to detecting new coupling between the target storage cartridge and the shared control. The applicant further on page 9 last para argues that the unique device identifier is retrieved based on “responsive to” coupling, which is conditional step in the claim, however no such teaching is found in the cited portion of Mastenbrook.  The examiner acknowledges applicants’ point of view but respectfully disagrees because Mastebrook on [0043-0044] as previously cited in the office action teaches “the first step in using DSD 100 after purchase, unpacking and power-up is to install the app on manager device 110 and register a device (i.e. coupling between user device and DSD) as the manager device 110. For this process (i.e. equivalent to responsive to step which is conditional step as argued by the applicant), the manager device 110 obtains a unique identifier of the DSD from the DSD……” further teaches manager device 110 registers a user device 111 (i.e. shared control) with the DSD (i.e. target storage cartridge), so that the user device 111 is then referred to as the “authorized device” 111.  Also, on [0046] teaches Once the DSD 100 is initially configured during the take ownership process, manager device 110 registers the authorized device 111.  Typically, there may be multiple authorized devices registered with a single DSD 100 so manager device 110 registers the authorized device as one of multiple authorized devices. See also Fig 1 shows coupling of user device 111 (i.e. shared control) and DSD (i.e. storage cartridge. The above portion of the cited reference clearly and explicitly teaches unique identifier of the DSD is only obtained when there is registration request between the DSD and the user device.
In response to applicants’ arguments on page 10 of remarks that the cited reference fails to teach the limitation “associate a public key with the unique device identifier received from the target storage cartridge “ AND “transmit the public key to the target storage cartridge in response to a host- initiated read/write command directed to the target storage device“ the examiner acknowledges applicants point of view but respectfully disagrees because Gomi (i.e. cited reference) teaches the above argued limitation. See Gomi on [0049 and 0147-0149] teaches the authentication device management device 100 associates the public key that is one of the keys generated as the key pair, the key identifier, and the user ID and stores the associated information in a key information storage unit, the key identifier identifies an authentication device (i.e. associating public key with unique device identifier). Further teaches transmitting the public key to the authentication server in response to authentication request initiated by terminal device (i.e. equivalent to host).

In response to applicant's argument on page 10 last para that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., associate public key with a device and using the public key to perform authentication operation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, it seems like the applicant on page 11 of remarks argues that associating the public key with unique device identifier is equivalent to associating public key to the target storage cartridge and then transmitting the public key to the same target storage cartridges (i.e. the one which the public key is associated with) in contrast Gomi teaches associating the public key with key identifier associated with authentication device and transmitting the associated public key to the authentication server (i.e. not the one which the public key is associated with). The examiner acknowledges applicants point of view but respectfully disagrees because the claim does not recite “unique device identifier” of the target storage cartridge, so that associating the public key with unique device identifier may be interpreted as associating the public key with the target storage cartridge, since the unique device identifier would be the identifier of the storage cartridge and then transmitting the public key to the target storage cartridge [that is associated with public key]. The claim at best recites “retrieving a unique device identifier from a target storage cartridge”. This unique identifier may be any identifier of any device, does not have to be identifier of the target storage cartridge. The claim further recites “associating public key with the unique identifier”. As already explained the claim does not limit the unique identifier to be identifier of the target storage cartridge for which the applicant argues that the associating public key with the unique device identifier is equivalent to associating public key with target storage cartridge and then transmitting the public key to the target storage cartridge [associated with the public key]. Therefore, applicants argument that transmitting the public key to the target storage cartridge [that is associated with public key] are not persuasive.
In response to applicants arguments on page 12 para 1-2 of remarks that Gomi fails to teach “transmit the public key to the target storage cartridge in response to a host- initiated read/write command directed to the target storage cartridge”. The examiner acknowledges applicants point of view but respectfully disagrees because Gomi on [0146-0149] teaches the user terminal 10 (i.e. host) transmits an authentication request including key identifier (i.e. initiate read/write command) to the authentication server 50 (i.e. target storage cartridge in this case) that verifies the authentication result information. In response the device 100 transmits public key to the authentication server 50. The cited portion of Gomi teaches the transmission of public key to the authentication server occurs in response to the authentication request by the terminal device to the authentication server. 
            The above response is equally applicable to independent claim 11 and 18.	

	                                               Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over MASTENBROOK et al (hereinafter MASTENBROOK) (US 20210218566) in view of Herman et al (hereinafter Herman) (US 20180024743) and further in view of Gomi et al (hereinafter Gomi) (US 20190268336).

Regarding claim 1 MASTENBROOK teaches a storage system comprising: (MASTENBROOK Fig block 100 and text on [0030] teaches a data storage device (DSD));
the control electronics adapted to retrieve a unique device identifier from a target storage cartridge in response to detecting a new coupling between the target storage cartridge and the shared control board (MASTENBROOK on [0043-0044] teaches manager device 110 registers (i.e. coupling between user device and DSD, since user device is requesting registration with DSD) a user device 111 (i.e. shared control) with the DSD (i.e. target storage cartridge), so that the user device 111 is then referred to as the “authorized device” 111.  using DSD 100 after purchase, unpacking and power-up is to install the app on manager device 110 and register a device as the manager device 110. For this process, the manager device 110 (i.e. control electronics) obtains a unique identifier of the DSD from the DSD);
an encryption circuit within the target storage cartridge adapted to: authenticate, at the target storage cartridge, the transmitted public key against a stored public key (MASTENBROOK Fig 1 block 100, 102 and text on [0030] teaches data storage device (DSD) 100 (i.e. target storage cartridge) comprising an access controller (i.e. encryption circuit in view of [0034-0036]).  See on [0084-0085] teaches access controller 102 may perform additional checks 307, such as validate that the transport public key 209 included in the authorized device metadata 205 matches the transport public key 404 presented in the certificate 400. Access controller 102 matches 321 the received unlocking public key against the unlocking public key 212 stored in the authorized device metadata record 205);
access an encryption key stored within the target storage cartridge responsive to successful authentication of the public key (MASTENBROOK on [0085] teaches in response to validation of public key the access controller generates unlocking blinding key to the ephemeral unlock secret key (EUS) (i.e. encryption key) within storage device an access the unlocked secret when performing encryption/decryption. See on [0089] teaches the access controller than uses the calculated ephemeral unlock secret (i.e. encryption key accessed after public key is validated) to decrypt user key (i.e. data));
and utilize the encryption key, at the target storage cartridge, to encrypt or decrypt data of the read/write command that is in transit between the storage cartridge and the shared control board (MASTENBROOK on [0085] teaches in response to validation of public key the access controller generates unlocking blinding key to compute the ephemeral unlock secret key (EUS) (i.e. encryption key). See on [0089] teaches the access controller than uses the calculated ephemeral unlock secret (i.e., key) to decrypt user key read from storage medium (i.e. data of read/write command). See on [0072] teaches the concatenated values 220, 221, 222 together are encrypted by an ephemeral unlock secret (EUS) (i.e. encryption key derived based on matching public key). See on [0105-0107] teaches validating a public key and generating unlock secret key which will decrypt the manager key. The response enables access controller 102 to calculate the ephemeral unlock secret 273, which decrypts the manager key 271. With the manager key 271 available, access controller 102 can now read and change all configuration data stored on configuration memory 115 and as a result, recovery manager device 114 has gained full manager access).
	Although MASTENBROOK teaches DSD receiving public key (on [0032-0034]) but fails to explicitly teach control electronics on a shred control board adapted to removably couple with and provide data access to each one of a plurality of storage cartridges in a storage library, associate a public key with the unique device identifier received from the target storage cartridge and transmit the public key to the target storage cartridge in response to a host- initiated read/write command directed to the target storage device, however Herman from analogous art teaches control electronics on a shred control board adapted to removably couple with and provide data access to each one of a plurality of storage cartridges in a storage library (Herman Fig 1 block 18A, 18B (i.e. shared control board), 30A-30N (i.e. plurality of storage cartridge) and text on [0017 and 0021] teaches NAS system 16 includes two control boards 18A and 18b (collectively, "control boards 18"), Control boards 18 contain components for controlling NAS system 16, including CPU, DRAM FPGA and PCIE Switch (i.e. control electronics) to store and retrieve data from storage cartridges 30A-30N (i.e. plurality of storage cartridge) based on a command).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Herman into the teaching of MASTENBROOK by having control electronic on the shared control board coupled with plurality of storage cartridge. One would be motivated to do so in order to perform secure communication between different components within the control circuit (Herman on [003-0005]).
	The combination of MASTENBROOK and Herman fails to explicitly teach associate a public key with the unique device identifier received from the target storage cartridge and transmit the public key to the target storage cartridge in response to a host- initiated read/write command directed to the target storage device, however Gomi from analogous art teaches associate a public key with the unique device identifier received from the target storage cartridge (Gomi on [0049] teaches key identifier (i.e. unique device identifier) includes ID of authentication device and associating public key with the key identifier. See on [0147 and 0161] teaches public key associate with key identifier);
transmit the public key to the target storage cartridge in response to a host- initiated read/write command directed to the target storage cartridge (Gomi on Fig 13 block s105, S109 and text on [0146-0149] teaches the user terminal 10 (i.e. host) transmits an authentication request including key identifier (i.e. initiate read/write command) to the authentication server 50 (i.e. target storage cartridge in this case) that verifies the authentication result information. In response the device 100 transmits public key to the authentication server 50).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Gomi into the combined teaching of MASTENBROOK and Herman by associating public key with unique device identifier retrieved from the storage device and transmit public key to the storage device when host device initiate read/write command to the target storage device. One would be motivated to do so in order perform secure authentication at the storage device based on the public transmitted to the storage device which will be used for providing secure service to the host device initiated the read/write command (Gomi on [0002-0006]).


Regarding claim 11 MASTENBROOK teaches a method comprising (MASTENBROOK on [0022] teaches method for unlocking data storage device);
detecting coupling between a target storage cartridge (MASTENBROOK on [0043-0044] teaches manager device 110 registers (i.e. coupling between user device and DSD, since user device is requesting registration with DSD) a user device 111 (i.e. shared control) with the DSD (i.e. target storage cartridge), so that the user device 111 is then referred to as the “authorized device” 111);
retrieve a unique device identifier from a target storage cartridge in response to detecting a new coupling between the target storage cartridge and the shared control board (MASTENBROOK on [0043-0044] teaches manager device 110 registers (i.e. coupling between user device and DSD, since user device is requesting registration with DSD) a user device 111 (i.e. shared control) with the DSD (i.e. target storage cartridge), so that the user device 111 is then referred to as the “authorized device” 111.  using DSD 100 after purchase, unpacking and power-up is to install the app on manager device 110 and register a device as the manager device 110. For this process, the manager device 110 (i.e. control electronics) obtains a unique identifier of the DSD from the DSD);
authenticating, at an encryption circuit in the target storage cartridge, the transmitted public key against a stored public key (MASTENBROOK Fig 1 block 100, 102 and text on [0030] teaches data storage device (DSD) 100 (i.e. target storage cartridge) comprising an access controller (i.e. encryption circuit in view of [0034-0036]).  See on [0084-0085] teaches access controller 102 may perform additional checks 307, such as validate that the transport public key 209 included in the authorized device metadata 205 matches the transport public key 404 presented in the certificate 400. Access controller 102 matches 321 the received unlocking public key against the unlocking public key 212 stored in the authorized device metadata record 205);
accessing an encryption key stored within the target storage cartridge responsive to successful authentication of the public key (MASTENBROOK on [0085] teaches in response to validation of public key the access controller generates unlocking blinding key to the ephemeral unlock secret key (EUS) (i.e. encryption key) within storage device an access the unlocked secret when performing encryption/decryption. See on [0089] teaches the access controller than uses the calculated ephemeral unlock secret (i.e. encryption key accessed after public key is validated) to decrypt user key (i.e. data));
and utilizing the encryption key, at the target storage cartridge, to encrypt or decrypt data of the read/write command that is in transit between the storage cartridge and the shared control board (MASTENBROOK on [0085] teaches in response to validation of public key the access controller generates unlocking blinding key to compute the ephemeral unlock secret key (EUS) (i.e. encryption key). See on [0089] teaches the access controller than uses the calculated ephemeral unlock secret (i.e., key) to decrypt user key read from storage medium (i.e. data of read/write command). See on [0072] teaches the concatenated values 220, 221, 222 together are encrypted by an ephemeral unlock secret (EUS) (i.e. encryption key derived based on matching public key). See on [0105-0107] teaches validating a public key and generating unlock secret key which will decrypt the manager key. The response enables access controller 102 to calculate the ephemeral unlock secret 273, which decrypts the manager key 271. With the manager key 271 available, access controller 102 can now read and change all configuration data stored on configuration memory 115 and as a result, recovery manager device 114 has gained full manager access).
	Although MASTENBROOK teaches DSD receiving public key (on [0032-0034]) but fails to explicitly teach control electronics on a shred control board adapted to removably couple with and provide data access to each one of a plurality of storage cartridges in a storage library, associate a public key with the unique device identifier received from the target storage cartridge and transmit the public key to the target storage cartridge in response to a host- initiated read/write command directed to the target storage device, however Herman from analogous art teaches detecting coupling between a target storage cartridge of a plurality of storage cartridges in a library and a set of control electronics on a shared control board, the control electronics being adapted to removably couple with and provide data access to each one of the plurality of storage cartridge (Herman Fig 1 block 18A, 18B (i.e. shared control board), 30A-30N (i.e. plurality of storage cartridge) and text on [0017 and 0021] teaches NAS system 16 includes two control boards 18A and 18b (collectively, "control boards 18"), Control boards 18 contain components for controlling NAS system 16, including CPU, DRAM FPGA and PCIE Switch (i.e. control electronics) to store and retrieve data from storage cartridges 30A-30N (i.e. plurality of storage cartridge) based on a command).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Herman into the teaching of MASTENBROOK by having control electronic on the shared control board coupled with plurality of storage cartridge. One would be motivated to do so in order to perform secure communication between different components within the control circuit (Herman on [003-0005]).
	The combination of MASTENBROOK and Herman fails to explicitly teach associate a public key with the unique device identifier received from the target storage cartridge and transmit the public key to the target storage cartridge in response to a host- initiated read/write command directed to the target storage device, however Gomi from analogous art teaches associating a public key with the unique device identifier received from the target storage cartridge (Gomi on [0049] teaches key identifier (i.e. unique device identifier) includes ID of authentication device and associating public key with the key identifier. See on [0147 and 0161] teaches public key associate with key identifier);
transmitting the public key to the target storage cartridge in response to a host- initiated read/write command directed to the target storage device (Gomi on Fig 13 block s105, S109 and text on [0146-0149] teaches the user terminal 10 (i.e. host) transmits an authentication request including key identifier (i.e. initiate read/write command) to the authentication server 50 (i.e. target storage cartridge in this case) that verifies the authentication result information. In response the device 100 transmits public key to the authentication server 50).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Gomi into the combined teaching of MASTENBROOK and Herman by associating public key with unique device identifier retrieved from the storage device and transmit public key to the storage device when host device initiate read/write command to the target storage device. One would be motivated to do so in order perform secure authentication at the storage device based on the public transmitted to the storage device which will be used for providing secure service to the host device initiated the read/write command (Gomi on [0002-0006]).

Regarding claim 18 MASTENBROOK teaches one or more tangible computer-readable storage media encoding computer- executable instructions for executing a computer process comprising: (MASTENBROOK on [0047] teaches computer readable memory for storing instruction executed by computer processor);
detecting coupling between a target storage cartridge (MASTENBROOK on [0043-0044] teaches manager device 110 registers (i.e. coupling between user device and DSD, since user device is requesting registration with DSD) a user device 111 (i.e. shared control) with the DSD (i.e. target storage cartridge), so that the user device 111 is then referred to as the “authorized device” 111);
retrieve a unique device identifier from a target storage cartridge in response to detecting a new coupling between the target storage cartridge and the shared control board (MASTENBROOK on [0043-0044] teaches manager device 110 registers (i.e. coupling between user device and DSD, since user device is requesting registration with DSD) a user device 111 (i.e. shared control) with the DSD (i.e. target storage cartridge), so that the user device 111 is then referred to as the “authorized device” 111.  using DSD 100 after purchase, unpacking and power-up is to install the app on manager device 110 and register a device as the manager device 110. For this process, the manager device 110 (i.e. control electronics) obtains a unique identifier of the DSD from the DSD);
authenticating, at an encryption circuit in the target storage cartridge, the transmitted public key against a stored public key (MASTENBROOK Fig 1 block 100, 102 and text on [0030] teaches data storage device (DSD) 100 (i.e. target storage cartridge) comprising an access controller (i.e. encryption circuit in view of [0034-0036]).  See on [0084-0085] teaches access controller 102 may perform additional checks 307, such as validate that the transport public key 209 included in the authorized device metadata 205 matches the transport public key 404 presented in the certificate 400. Access controller 102 matches 321 the received unlocking public key against the unlocking public key 212 stored in the authorized device metadata record 205);
accessing an encryption key stored within the target storage cartridge responsive to successful authentication of the public key (MASTENBROOK on [0085] teaches in response to validation of public key the access controller generates unlocking blinding key to the ephemeral unlock secret key (EUS) (i.e. encryption key) within storage device an access the unlocked secret when performing encryption/decryption. See on [0089] teaches the access controller than uses the calculated ephemeral unlock secret (i.e. encryption key accessed after public key is validated) to decrypt user key (i.e. data));
and utilizing the encryption key, at the target storage cartridge, to encrypt or decrypt data of the read/write command that is in transit between the storage cartridge and the shared control board (MASTENBROOK on [0085] teaches in response to validation of public key the access controller generates unlocking blinding key to compute the ephemeral unlock secret key (EUS) (i.e. encryption key). See on [0089] teaches the access controller than uses the calculated ephemeral unlock secret (i.e., key) to decrypt user key read from storage medium (i.e. data of read/write command). See on [0072] teaches the concatenated values 220, 221, 222 together are encrypted by an ephemeral unlock secret (EUS) (i.e. encryption key derived based on matching public key). See on [0105-0107] teaches validating a public key and generating unlock secret key which will decrypt the manager key. The response enables access controller 102 to calculate the ephemeral unlock secret 273, which decrypts the manager key 271. With the manager key 271 available, access controller 102 can now read and change all configuration data stored on configuration memory 115 and as a result, recovery manager device 114 has gained full manager access).
	Although MASTENBROOK teaches DSD receiving public key (on [0032-0034]) but fails to explicitly teach control electronics on a shred control board adapted to removably couple with and provide data access to each one of a plurality of storage cartridges in a storage library, associate a public key with the unique device identifier received from the target storage cartridge and transmit the public key to the target storage cartridge in response to a host- initiated read/write command directed to the target storage device, however Herman from analogous art teaches detecting coupling between a target storage cartridge of a plurality of storage cartridges in a library and a set of control electronics on a shared control board, the control electronics being adapted to removably couple with and provide data access to each one of the plurality of storage cartridge (Herman Fig 1 block 18A, 18B (i.e. shared control board), 30A-30N (i.e. plurality of storage cartridge) and text on [0017 and 0021] teaches NAS system 16 includes two control boards 18A and 18b (collectively, "control boards 18"), Control boards 18 contain components for controlling NAS system 16, including CPU, DRAM FPGA and PCIE Switch (i.e. control electronics) to store and retrieve data from storage cartridges 30A-30N (i.e. plurality of storage cartridge) based on a command).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Herman into the teaching of MASTENBROOK by having control electronic on the shared control board coupled with plurality of storage cartridge. One would be motivated to do so in order to perform secure communication between different components within the control circuit (Herman on [003-0005]).
	The combination of MASTENBROOK and Herman fails to explicitly teach associate a public key with the unique device identifier received from the target storage cartridge and transmit the public key to the target storage cartridge in response to a host- initiated read/write command directed to the target storage device, however Gomi from analogous art teaches associating a public key with the unique device identifier received from the target storage cartridge (Gomi on [0049] teaches key identifier (i.e. unique device identifier) includes ID of authentication device and associating public key with the key identifier. See on [0147 and 0161] teaches public key associate with key identifier);
transmitting the public key to the target storage cartridge in response to a host- initiated read/write command directed to the target storage device (Gomi on Fig 13 block s105, S109 and text on [0146-0149] teaches the user terminal 10 (i.e. host) transmits an authentication request including key identifier (i.e. initiate read/write command) to the authentication server 50 (i.e. target storage cartridge in this case) that verifies the authentication result information. In response the device 100 transmits public key to the authentication server 50).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Gomi into the combined teaching of MASTENBROOK and Herman by associating public key with unique device identifier retrieved from the storage device and transmit public key to the storage device when host device initiate read/write command to the target storage device. One would be motivated to do so in order perform secure authentication at the storage device based on the public transmitted to the storage device which will be used for providing secure service to the host device initiated the read/write command (Gomi on [0002-0006]).

Regarding claim 2, 12 and 19  the combination of MASTENBROOK, Herman and Gomi teaches all the limitations of claim 1, 11 and 18 respectively, MASTENBROOK further teaches wherein the control electronics on the shared control board are further adapted to: determine the unique device identifier for the target storage cartridge responsive to receipt of the read/write command (MASTENBROOK on [0044] teaches the manager device decodes the identity key to obtain unique identifier in response to registration request for user device).
The combination of MASTENBROOK, Herman and the cited portion of Gomi fails to explicitly teach use the unique device identifier to acquire the public key, however Gomi from analogous art teaches and use the unique device identifier to acquire the public key (Gomi on [0057, 0100 and 0148] teaches the authentication device management device 100 specifies, based on the received key identifier, the public key to be transmitted (i.e. acquiring public key based on identifier)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Gomi cited on [0057 and 0100] into the combined teaching of MASTENBROOK and Herman by associating public key with unique device identifier and use the unique identifier to acquire the public key. One would be motivated to do so in order perform secure authentication at the storage device based on the public transmitted to the storage device which will be used for providing secure service to the host device initiated the read/write command (Gomi on [0002-0006]).

Regarding claim 3 the combination of MASTENBROOK, Herman and Gomi teaches all the limitations of claim 2 above, MASTENBROOK further teaches wherein the control electronics acquire the public key by: prompting the host device for the public key (MASTENBROOK on [0061] teaches beacon 120 and key fob 121 may periodically send advertisements to broadcast their existence and the DSD 100 then initiates the communication with beacon 120 and/or key fob 121, which prompts them to send their transport public key).
Regarding claim 4 and 13 the combination of MASTENBROOK, Herman and Gomi teaches all the limitations of claim 2 and 12 respectively, the combination of MASTENBROOK, Herman and cited portion of Gomi fails to teach wherein the public key is stored on the shared control board in association with the unique device identifier, however Gomi on different section teaches wherein the public key is stored on the shared control board in association with the unique device identifier (Gomi Fig 1 block 122 and text on [0049 and 0060] teaches public key associated with key identifier and stored on storage unit 122 associated with user device 100).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Gomi cited on [0049 and 0060] into the combined teaching of MASTENBROOK and Herman by storing the public key along with unique device identifier. One would be motivated to do so in order perform secure authentication at the storage device based on the stored public key with the unique device identifier transmitted to the storage device which will be used for providing secure service to the host device initiated the read/write command (Gomi on [0002-0006]).

Regarding claim 5 the combination of MASTENBROOK, Herman and Gomi teaches all the limitations of 1 above, Herman further teaches wherein the target storage cartridge does not include a set of read/write control electronics (Herman Fig 2 shows a storage cartridge without having read/write control electronics).
The motivation for combining is same as set forth above in claim 1.
Regarding claim 6 the combination of MASTENBROOK, Herman and Gomi teaches all the limitations of claim 5 above, MASTENBROOK further teaches (MASTENBROOK Fig 2 and text on [0047-0049] teaches access controller 102 (i.e. encryption circuit) has access to a non-volatile configuration data store, such as configuration memory 115 (i.e. memory of second type), which may be a flash memory that is external to the access controller 102 (but may equally be integrated into access controller 102). Further teaches the memory 115 of access controller for storing data such as public key 211 and ephemeral unlock secret key (EUS) 223 (i.e. encryption key)).
Herman teaches wherein the target storage cartridge includes a primary non-volatile memory of a first type (Herman Fig 2 block 40 and text on [0033] teaches storage cartridge 30A includes non-volatile memory type).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Herman into the teaching of MASTENBROOK by having a primary non-volatile memory of storage cartridge. One would be motivated to do so in order to securely store the data that is to be accessed by host in non-volatile memory of the storage separate from the keys stored on a different memory for security the data (Herman on [003-0005]).

Regarding claim 7 and 15 the combination of MASTENBROOK, Herman and Gomi teaches all the limitations of claim 1 and 11 respectively, Herman further teaches wherein the encryption circuit is included within an interposer board of the storage cartridge, the interposer board providing a coupling interface for selective attachment to the control electronics on the shared control board (Herman Fig 2 and text on [0032-0034] teaches storage cartridge 30A includes a first storage blade 32A and a second storage blade 32B. First storage blade 32A includes PCIe switch 34 that includes a NTB 36, a first single-ported storage controller 38A (i.e. encryption circuit because it performs encryption/decryption functionality [0034]), and a first plurality of non-volatile memory. First single-ported storage controller 38A controls operation of storage blade (interposer board of storage cartridge), e.g., based on commands received from control CPUs 22 or FPGAs 28 (i.e. coupling interface to the control electronics (CPU DRAM and FPGA) of control board 18A-B)).
The motivation for combining is same as set forth above in claim 1.

Regarding claim 9 the combination of MASTENBROOK, Herman and Gomi teaches all the limitations of claim 1, Herman further teaches wherein the encryption circuit is stored in an encryption/decryption chip inside of the storage cartridge (Herman Fig 2 and text on [0032-0034] teaches storage cartridge 30A includes a first storage blade 32A and a second storage blade 32B. First storage blade 32A includes PCIe switch 34 that includes a NTB 36, a first single-ported storage controller 38A (i.e. encryption circuit stored in storage cartridges 30)).

Regarding claim 14 the combination of MASTENBROOK, Herman and Gomi teaches all the limitations of claim 11 above, MASTENBROOK further teaches non-volatile memory of a second type that stores the encryption key and the public key (MASTENBROOK Fig 2 and text on [0047-0049] teaches access controller 102 (i.e. encryption circuit) has access to a non-volatile configuration data store, such as configuration memory 115 (i.e. memory of second type), which may be a flash memory that is external to the access controller 102 (but may equally be integrated into access controller 102). Further teaches the memory 115 of access controller for storing data such as public key 211 and ephemeral unlock secret key (EUS) 223 (i.e. encryption key)).
Herman teaches wherein the target storage cartridge includes a primary non-volatile memory of a first type (Herman Fig 2 block 40 and text on [0033] teaches storage cartridge 30A includes non-volatile memory type).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Herman into the teaching of MASTENBROOK by having a primary non-volatile memory of storage cartridge. One would be motivated to do so in order to securely store the data that is to be accessed by host in non-volatile memory of the storage separate from the keys stored on a different memory for security the data (Herman on [003-0005]).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over MASTENBROOK et al (hereinafter MASTENBROOK) (US 20210218566) in view of Herman et al (hereinafter Herman) (US 20180024743) in view of Gomi et al (hereinafter Gomi) (US 20190268336) and further in view of Anderson et al (hereinafter Anderson) (US 20180062850).

Regarding claim 8 and 16 the combination of MASTENBROOK, Herman and Gomi teaches all the limitations of claim 1 and 11 respectively, the combination fails to explicitly teach wherein the encryption circuit is included within a preamplifier chip of the storage cartridge, however Anderson from analogous art teaches wherein the encryption circuit is included within a preamplifier chip of the storage cartridge (Anderson [0030] teaches a preamplifier/driver circuit (preamp) 150 provides write currents to a write element of each head 122 during write operations and provides signal conditioning and amplification of readback signals from a read sensor of each head 122 during read operations).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Anderson into the combined teaching of MASTENBROOK, Herman and Gomi by having preamplifier circuit. One would be motivated to do so in order to provide an amplification feedback signal response to read/write command when accessing data stored in DSD and perform authentication access to the stored data on the memory based on the amplification signal (Anderson on [0002 and 0030]).

Claims 10, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MASTENBROOK et al (hereinafter MASTENBROOK) (US 20210218566) in view of Herman et al (hereinafter Herman) (US 20180024743) in view of Gomi et al (hereinafter Gomi) (US 20190268336) and further in view of McNeil et al (hereinafter McNeil) (US 10776522).

Regarding claim 10 the combination of MASTENBROOK, Herman and Gomi teaches all the limitations of claim 1 above, the combination fails to explicitly teach wherein the storage cartridges includes a secondary locking mechanism controllable by a user to selectively toggle the encryption circuit between a locked state and an unlocked state, the encryption circuit being prevented from receiving the public key when in the locked state, however McNeil from analogous art teaches wherein the storage cartridges includes a secondary locking mechanism controllable by a user to selectively toggle the encryption circuit between a locked state and an unlocked state, the encryption circuit being prevented from receiving the public key when in the locked state (McNeil [Col 9 line 15-40] teaches In response to receiving hash 530, comparison circuit 505 reads hash 230 from non-volatile memory 210. Comparison circuit 505 is capable of performing a comparison of hash 530 to hash 230. If comparison circuit 505 determines that hash 530 does not match hash 230, comparison circuit 505 is capable of initiating a lockdown mode within IC 150. In the lockdown mode, for example, IC 150 is not configured using configuration data 525. In one or more embodiments, IC 150 shuts down and no longer responds to any received inputs (i.e. includes not receiving public key) and does not generate any outputs).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of McNeil into the combined teaching of MASTENBROOK, Herman and Gomi by locking or unlocking circuit based on authentication PIN. One would be motivated to do so in order to protect encryption circuit based on authentication mechanism because no access to data is carried out including the public key when the encryption circuit is in locked status (McNeil [Col 1 line 40-45]).

Regarding claims 17 and 20 the combination of MASTENBROOK, Herman and Gomi teaches all the limitations of claims 11 and 18 above, MASTENBROOK further teaches wherein the storage cartridges includes a secondary locking mechanism and the method further comprises: receiving, at the secondary locking mechanism, a pin; authenticating the pin (MASTENBROOK on [0051] teaches to unlock DSD 100, the user unlocks authorized device 111 by entering a personal identification number (PIN), provides biometric or another authentication).
The combination fails to explicitly teach toggling the encryption circuit from a locked state into an unlocked state responsive to successful verification of the pin, the encryption circuit being prevented from receiving the public key when in the locked state, however McNeil from analogous art teaches toggling the encryption circuit from a locked state into an unlocked state responsive to successful verification of the pin, the encryption circuit being prevented from receiving the public key when in the locked state (McNeil [Col 9 line 15-40] teaches in response to receiving hash 530 (i.e. hash of public key as PIN in this case interpreted in view of [0010] of instant application), comparison circuit 505 reads hash 230 from non-volatile memory 210. Comparison circuit 505 is capable of performing a comparison of hash 530 to hash 230. If comparison circuit 505 determines that hash 530 does not match hash 230, comparison circuit 505 is capable of initiating a lockdown mode within IC 150. In the lockdown mode, for example, IC 150 is not configured using configuration data 525. In one or more embodiments, IC 150 shuts down and no longer responds to any received inputs (i.e. includes not receiving public key) and does not generate any outputs).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of McNeil into the combined teaching of MASTENBROOK, Herman and Gomi by locking or unlocking circuit based on authentication PIN. One would be motivated to do so in order to protect encryption circuit based on authentication mechanism because no access to data is carried out including the public key when the encryption circuit is in locked status (McNeil [Col 1 line 40-45]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522.  The examiner can normally be reached on 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436                                                                                                                                                                                                        

/MOEEN KHAN/Examiner, Art Unit 2436